DETAILED ACTION
Interview
After the interview conducted 10/13/2020, Examiner agreed to call Applicant’s Representative if there are any outstanding issues. A call by the Examiner was attempted to be made on 2/16/2020, but a reply was not received in time. The Examiner is open to a discussion after final to further discuss the case. 

Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 17-20 in the reply filed on 5/14/2020 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Degaray (U.S. Publication 2013/0025706).
Regarding claim 1, Degaray teaches a system (Figure 1) comprising: a cement mixer (Figure 1 item 46); a cement supply tank to supply dry cement to the cement mixer (item 44 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in view of Rondeau (U.S. Patent 6,786,629).
Regarding claim 2, Degaray teaches measuring the height of material in the mixer (see claim 8).
Regarding claim 2, Degaray is silent to the height measuring sensor being radar.
Regarding claim 2, Rondeau teaches the use of radar to measure the height of material in the mixer tank (see column 3 lines 6-11). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Dykstra with the radar configuration of Rondeau in order to better measure the level of material in the mixing tank.

Claims 3, 4, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in view of Dykstra (U.S. Publication 2008/0165613).
Regarding claim 4, Degaray teaches the use of a controller to control the material in the tank using the sensors (paragraph 27, which teaches a computer or control is in communication with the sensors to allow for material to flow from feed tubes upstream of item 42 to inject the appropriate amount of material). Regarding claim 17, Degaray teaches a system (Figure 1) comprising: a cement mixer (Figure 1 item 46); a cement supply tank to supply dry cement to the cement mixer (item 44 which feeds dry solids into mixing bin 46, see paragraph 36);a bulk cement delivery system to provide the dry cement to the cement supply tank (paragraph 26, items 42, 32, and 34), a dry cement height sensor to measure the height of the dry cement in the cement supply tank (paragraph 27, sensors 44a, 44b, 44c all measure the level in item 44) a controller configured to automatically control the flow of dry cement to the cement supply tank based on measurements from the dry cement height sensor to maintain the height of the dry 
Regarding claims 3, 4, 17 and 19, Degaray is silent to using valves to send dry solids to the supply tank. 
Regarding claim 3, 4, 17, and 19 Dykstra teaches the use a valve to control the flow of dry cement to the cement supply tank (paragraph 8 teaches using a valve to regulate the flow of dry cement).
It would have been obvious to one of ordinary skill in the art to modify the feed system of Degaray with the valve configuration of Dykstra in order to better control the flow of dry solids into the supply tank.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in view of Dykstra (U.S. Publication 2008/0165613) in further view of Rondeau (U.S. Patent 6,786,629).
Regarding claim 18, Degaray teaches measuring the height of material in the mixer (see claim 8).
Regarding claim 18, Degaray is silent to the height measuring sensor being radar.
Regarding claim 18, Rondeau teaches the use of radar to measure the height of material in the mixer tank (see column 3 lines 6-11). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Degaray in view of Dykstra with the radar configuration of Rondeau in order to better measure the level of material in the mixing tank.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in view of Dykstra (U.S. Publication 2008/0165613) in further view of Krysel (U.S. Patent 5,139,175). 
Regarding claim 20, Degaray is silent to the aerator configuration. 
Regarding claim 20, Krysel teaches an aerator for dry cement (column 1 lines 5-10).
It would have been obvious to one of ordinary skill in the art to modify the invention of Degaray in view of Dykstra with the aerating configuration of Krysel in order to prevent cavitation or bridging (column 2 lines 58-62).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANSHU BHATIA/Primary Examiner, Art Unit 1774